Title: From George Washington to Richard Henry Lee, 10 August 1778
From: Washington, George
To: Lee, Richard Henry


          
            Dear Sir,
            White plains Augt 10th 1778.
          
          A few days ago I received your favor of the 26th Ulto, inclosing one from Colo.
            Spotswood, for which I thank you. The reputation which
            this Gentn had acquired, of being an attentive Officer and good disciplinarian, was
            justly founded; and I considered his leaving the Army a loss to the Service. The
            supposed death of his Brother, it is natural to believe, had a painful influence upon
            his mind—but he had long before been very uneasy in his situation, on acct of the
            determination in the case between him and Colo. McLanahan (and I am perswaded was only
            prevented from quitting the line in consequence, throˆ my means).
          My regard for Colo. Spotswood, and the opinion I entertain of him as an Officer, would
            induce me to interest myself in his favor, whereever I could with propriety—In the
            present instance however I cannot, because I think I shd do an injury to the Officers of
            the Virga line (if not to those of the line at large) and because I am convinced his
            promotion would excite infinite discontents and produce many resignations.
          When he left Camp in the Month of October, he made a surrender of his Commission to me
            according to the then prevailing custom. This was accepted—and a new arrangement took
            place among the field Officers. After this I could not suppose him to continue in the
            line—and to attempt to recall the rise of the Officers, to give him a place again, would
            be to attempt an impossibility. No reasoning upon the subject would be sufficient to get
            them to consent to it.
          
          With respect to the report of the Board of General Officers to which you allude you
            will excuse me when I say, in my opinion, it will not apply. The case there was, that
            sundry inferior Officers, or juniors of the same rank, from local circumstances, and the
            oppertunities of application, obtained from the Committees, or Councils of the States in
            whom the power of appointing Officers to the Army for 1777 was vested, new Commissions
            prior in date to those granted afterwards to their Seniors—and in consequence claimed a
            right to rank before them. The Board determined their claims unjust and, that the rank
            which the Officers immediately held before their new Commissions should govern, as it
            did not appear that the Councils intended to supercede the Senior Officers—But here, there had been no interruption or relinquishment of
            the right to rank by resignation—surrender of Commission—or any other act of the
            Parties. Nor could I ever think, that Colo. Spotswood had cause to complain of the
            decision on the point in question between him and Colo. McClanahan. It was founded on
            the practice, which had commonly prevailed—I believe universally, in like
            cases—viz.—that when state Officers became Continental they should rank, with respect to
            each other, according to their state precedence. This principle appeared to be just, and
            I am certain, was the only one that could be adopted to give general satisfaction. As
            many of our Regiments in the first instance, and particularly those from virginia, were
            raised by the States without any order by Congress, a contrary rule would have involved
            great inconveniencies—& would have proved an effectual bar to many valuable
            Officers coming into Service.
          I have not the most distant suspicion that Colo. Spotswood is influenced in his wishes,
            upon the present occasion, in the smallest degree by any considerations arising from the
            half pay establishment—I am convinced that he is not—Nor do I believe that any Officer
            will impute a matter of the sort to him—or object to his being reintroduced into the
            line from motives of personal dislike—they will oppose it as an injury to their
            rights.
          I thank you much for your congratulations. The prospect we have before us is certainly
            pleasing, and such as promises a glorious and happy issue to all our struggles. Success
            in the intended enterprize against Rhode Island, wd operate powerfully, I should
            suppose, upon the minds of the British Nation, and bring matters to a speedy
              conclusion. I wait impatiently to hear from thence. I
            am Dr Sir Yr most Obedt H. Ser.
          
            Go: Washington
          
        